Dissenting Opinion by
MUSMANNO, J.:
¶ 1 I respectfully dissent from my learned colleague’s analysis regarding the admissibility of the testimony of Nurse Cathy Brendle, a sexual assault nurse examiner.
¶ 2 Section 212(1) of the Professional Nursing Law13 provides, in relevant part, as follows:
The “Practice of Professional Nursing” means diagnosing and treating human responses to actual or potential health problems through such services as case-finding, health teaching, health counseling, and provision of care supportive to or restorative of life and well-being, and executing medical regimens as prescribed by a licensed physician or dentist. The foregoing shall not be deemed to include acts of medical diagnosis....
63 P.S. § 212(1) (emphasis added). “Thus, although the statute permits nurses to diagnose human responses to health problems, it expressly prohibits them from providing medical diagnoses. Hence, it recognizes a firm distinction between a nursing diagnosis and a medical diagnosis.” Flanagan v. Labe, 547 Pa. 254, 690 A.2d 183, 185 (1997).
The proper scope of a nursing diagnosis is set forth through statutory definitions *543of the terms employed in 68 P.S. § 212(1).... “Diagnosing” is defined as “identification of and discrimination between physical and psychosocial signs and symptoms essential to effective execution and management of the nursing regimen.” 63 P.S. § 212(4). “Human responses” are defined as “those signs, symptoms and processes which denote the individual’s interaction with an actual or potential health problem.” 63 P.S. § 212(6). Thus, a nursing diagnosis identifies signs and symptoms to the extent necessary to carry out the nursing regimen. It does not, however, make final conclusions about the identity and cause of the underlying disease.
Id. at 186.
¶ 3 In this case, Nurse Brendle’s testimony went well beyond the identification of signs and symptoms necessary to carry out the nursing regimen. Nurse Brendle could properly testify regarding her observation of the victim’s vaginal redness. However, when Nurse Brendle testified regarding the medical cause of that redness, ie., “forced vaginal intercourse from behind,” her testimony constituted the type of medical diagnosis prohibited by Section 212(1). Because the Legislature has expressly prohibited nurses from making such medical diagnoses, I am constrained to conclude that the admission of Nurse Brendle’s testimony constituted error.
¶ 4 Further, Nurse Brendle’s testimony was crucial to the Commonwealth’s case. At trial, the only two witnesses to the incident, the victim and Appellant, presented conflicting accounts regarding whether the victim had consented to intercourse with Appellant. Thus, Nurse Brendle’s medical diagnosis that the victim’s vaginal redness was caused by “forced vaginal intercourse from behind” was clearly prejudicial, as it went to the ultimate issue of consent. Accordingly, I cannot conclude that the admission of such testimony constituted harmless error. On that basis, I would reverse and remand for a new trial.

. 63 P.S. §§ 211 ei seq.